Citation Nr: 1758770	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-10 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence to reopen a previously denied claim for service connection for right knee arthritis has been received.

2. Whether new and material evidence to reopen a previously denied claim for service connection for left knee arthritis has been received.

3. Whether new and material evidence to reopen a previously denied claim for service connection for hypertension (HTN) has been received.

4. Entitlement to service connection for hypertension (HTN), claimed  as secondary to service-connected diabetes mellitus, type II (DM II II).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from October 2012 and February 2013 rating decisions.  In October 2012, the RO denied the Veteran's petition to reopen his service connection claim for right knee arthritis, and in February 2013, the RO denied service connection for left knee arthritis and HTN.  In February 2013, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2014.

In March 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claims file. 

As noted, the RO declined to reopen the previously denied claim of service connection for right knee arthritis.  Further, the Board notes that, while the RO adjudicated the claims for service connection for left knee arthritis and HTN as de novo claims for service connection, these were also previously denied by the RO.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C. §5108 and 7105 (2012) to address the question of whether new and material evidence has been received to reopen a previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate each claim on a de novo basis.  See, e.g., Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claims has been received-and, in view of the Board's favorable decision on the request to reopen the previously denied claim for HTN-the  Board has characterized the appeal as now encompassing all the matters set forth on title page.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  In a September 2008 decision, the RO declined  to reopen a previously denied claim for service connection for service connection for right knee arthritis.  Although notified of the denial, the Veteran did not appeal the decision, and no pertinent exception to finality applies/

3.  Since the September 2008 denial, no new evidence associated with the claims file, when considered alone or together with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for right knee arthritis, or raises a reasonable possibility of substantiating the claim.

4.  In a September 2008 decision, the RO declined to reopen a previously denied claim for service connection for hypertension service connection for left knee arthritis.  Although notified of the denial, the Veteran did not appeal the decision, and no pertinent exception to finality applies/

5.  Since the September 2008 denial, no new evidence associated with the claims file, when considered alone or together with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for left knee arthritis, or raises a reasonable possibility of substantiating the claim.

6.  In a September 2008 decision, the RO denied to reopen a previously denied claim for service connection for HTN.  Although notified of the denial, the Veteran did not appeal the decision, and no pertinent exception to finality applies/


7.  Since the September 2008 denial, evidence has been associated with the claims file that is not duplicative or cumulative of evidence previously of record, and that relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for HTN.

8.  HTN was not shown in service or for several years thereafter, and there is no lay or medical suggestion that HTN had its onset during service or is otherwise medically related to service.9.  The only competent, probative opinion to address the medical relationship between the Veteran's HTN and service-connected DM II weighs against the claim.


CONCLUSIONS OF LAW

1.  The September 2008 decision in which the Board denied service connection for right knee arthritis is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 38 C.F.R. §§ 3.104, 20.302, 20.1103..
 
2.  As additional evidence received since the RO's September 2008 denial is not new and material, the requirements for reopening the claim for service connection for right knee arthritis are not met.  38 U.S.C. §  5108; 38 C.F.R. § 3.156(a).

3.  The September 2008 decision in which the Board denied service connection for left knee arthritis is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 38 C.F.R. §§ 3.104, 20.302, 20.1103.
 
4.  As additional evidence received since the RO's September 2008 denial is not new and material, the requirements for reopening the claim for service connection for left knee arthritis are not met.  38 U.S.C.§  5108; 38 C.F.R. § 3.156(a).

5.  The September 2008 decision in which the Board denied service connection for HTN is final.  38 U.S.C. § 7105;  38 C.F.R. §§ 38 C.F.R. §§ 3.104, 20.302, 20.1103.
 
6.  As additional evidence received since the RO's September 2008 denial is new and material, the criteria for reopening the claim for service connection for HTN are met.  38 U.S.C. §, 5108; ; 38 C.F.R. § 3.156(a).

7.  The criteria for service connection for HTN, claimed  as secondary to service-connected DM II, are not met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As regards an application to reopen a previously denied claim, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  However, a November 2014 VA General Counsel opinion held that upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element(s) that were found insufficient in the previous denial of the claim.  VAOPGCPREC 6-2014 (Nov. 21, 2014).

VCAA compliant notice must be provided to a claimant before an unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a March 2012 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the claim herein decided, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to this matter.  Pertinent medical evidence associated with the claims file consists of service treatment records (STRs), VA treatment records, private treatment records, and VA examination reports.  Also of record is the transcript of the Veteran's Board hearing, along with various written statements by the Veteran and his representative, on his behalf.  The Board finds that no further AOJ action on any claim herein decided, prior to appellate consideration, is required.

As noted, the Veteran had an opportunity to orally advance his contentions during a March 2017 Board hearing.  During the hearing, the undersigned enumerated the issues on appeal, and information was elicited regarding the nature and onset of the Veteran's symptoms, current disability and treatment, as well as the basis for Veteran's belief that service connection is warranted.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission was harmless.  At the time of the hearing or since, there was and has been no indication of any existing but outstanding evidence pertinent to the claims herein decided to obtain or submit.  Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, the Veteran is no prejudiced by the Board proceeding to a decision on the claim on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Petitions  to Reopen

Under the legal authority in effect at the time of the prior denials and currently, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, and cardiovascular diseases such as hypertension, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one yr, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

The Veteran's claims for service connection for HTN, right knee arthritis, and left knee arthritis were initially denied in an April 2008 rating decision.   New evidence was received within one year of the April 2008 rating decision, and the RO continued to deny the claims in September 2008.  The evidence of record at the time of the September 2008 decision consisted of the Veteran's STRs (which are silent as to any complaints, findings, or diagnoses pertinent to HTN, right knee arthritis, and left knee arthritis; but document complaints of left knee pain and swelling, and a diagnosis of left knee prepatellar bursitis); and post-service treatment records (which document HTN and arthritis of the right and left knees).  The basis for each denial was that there was no in-service disability or nexus between any current disability and service.  

Although notified of the September 2008 denial in a letter dated in September 2008, the Veteran did not initiate an appeal.  See 38 C.F.R. § 20.200 (2017).  Moreover, no new and material evidence was received within the one-year appeal period from the date of the notice of the denial, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c) (2017). 

Therefore, the RO's September 2008 denial of each claim is final as to the evidence then of record and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a). 

The Veteran filed his request to reopen his previously denied claims for service connection for HTN, right knee arthritis, and left knee arthritis in October 2011.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers, and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.   See id. at 118, 124  (Lance, J. concurring).

The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claims is the September 2008 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).
Regarding the Veteran's petition to reopen his previously denied claim for HTN, pertinent evidence added to the claims file since the September 2008 rating decision includes service connection for DM II effective October 21, 2011; VA treatment records, which document DM II and HTN; a; and the Veteran's March 2017 testimony before the Board in which he asserted  a relationship between HTN and now service-connected DM II.  

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for HTN.  The evidence is both "new" because it was not of record at the time of the September 2008 RO rating decision, and "material" because it relates to an unestablished fact necessary to substantiate the claim-the etiology of HTN (now claimed as secondary to his now service-connected DM II.  Given the evidence documenting current diagnoses of the claimed disabilities and the Veteran's testimony, the  Board finds that this evidence triggers the duty to assist, and, thus,  provides a reasonable possibility of substantiating the claim.  See Shade,  24 Vet. App. at  120. 

Concerning the Veteran's petition to reopen his previously denied claims for service connection for right knee and left knee arthritis,  pertinent evidence added to the claims file since the September 2008 rating decision includes VA treatment records, which document arthritis of the bilateral knees; a VA examination report indicating a diagnoses of arthritis of the bilateral knees, as well as a negative nexus opinion between the Veteran's current arthritis of the bilateral knees and service; and the Veteran's March 2017 Board hearing testimony continuing to assert a relationship between arthritis of the knees and service. 

The Board finds that the above-cited evidence is either duplicative or cumulative of the evidence previously of record, or, if new, is either not relevant to the matter at issue in this appeal, or does not provide a reasonable possibility of substantiating the claims. 

As for the objective evidence received, the additionally received VA and private treatment records, while new, are not material because they include no medical opinion or even comment as to the etiology of the Veteran's arthritis of the bilateral knees or the relationship, if any, to service.  Similarly, the January 2013 VA examination report, while new, is not material because the VA examiner's negative nexus opinion as to the etiology of the Veteran's arthritis of the bilateral knees or the relationship, if any, to service, does not provide a reasonable possibility of substantiating the claims..

As for the Veteran's lay assertions, while the transcript of the Veteran's testimony is new in the sense that it was not previously before agency decision makers, his testimony as to the history of his arthritis of the bilateral knees is not, as it essentially mirrors evidence in prior lay statements that his knee pain started in service.  As such, his testimony in this regard is cumulative of evidence previously of record.

The Board further notes that, to whatever extent that the Veteran attempts to assert that his arthritis of the right and left l knees is related to service, such attempt must fail, as he simply is not competent to provide such an opinion.  The complex medical matters for consideration in addressing the etiology of his arthritis of the bilateral knees is a matter that falls outside the realm of common knowledge of a lay person; rather, such matters are within the province of individuals with special knowledge, training, and experience.  See Kahuna v. Shinseki, 24 Vet. App. 428, 435 (2011).  See also Jandreau  v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As the Veteran is simply not shown to have such special knowledge, training, and experience, his assertions as to relationship between his arthritis of the bilateral knees and service have no probative value in connection with his claim for service connection.

Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for HTN are met.  However, as regards his claims for arthritis of the right and left  knees, even when considering the "low threshold" for determining whether evidence is new and material pursuant to Shade, the criteria for reopening the claims are  not met, and the September 2008 decision with respect to these claims remains final.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156.

III.  Service Connection

In addition to the basic legal authority governing direct and presumptive service connection cited above, the Board notes that, with chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Notably, the use of continuity of symptomatology to establish a medical nexus to service, in lieu of a medical opinion, is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) as noted above.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for HTN, now claimed as secondary to service-connected DM II, is not warranted.

STRs are negative for any complaints, finding, or diagnosis of HTN.  The Veteran's blood pressure at the time of induction in April 1969 was 120/64, and at the time of his separation in April 1971was 140/86; and reports of medical examination reflects normal clinical evaluations.

A January 2013 VA examination report reflects that the Veteran was diagnosed with HTN in 2008, and that he was on medication to control it.  The VA examiner also noted that the Veteran was diagnosed with DM in 2010.  The examiner opined that the Veteran's HTN was less likely than not incurred during service; or related to, caused by, or worsened beyond the natural progression due to his service-connected DM.  He noted that STRs were silent for any diagnosis or treatment of HTN, and that the Veteran was diagnosed with HTN prior to DM.  He explained that the "vast majority of [HTN was] essential in nature," and that it was rarely associated with DM.  Nevertheless, he stated that when HTN was associated with DM, "it [was] always related to renal disease associated with [DM]."  Here, the examiner noted that the Veteran's renal functions were normal at the time of his diagnosis and that they currently remained normal.

During the March 2017 Board hearing, the Veteran testified that he was diagnosed with HTN in 2008 after he became light-headed and went to his doctor.  He explained that during service he felt light-headed off and on, but that he did not go to sick call because he thought the light-headedness was because he was tired.  

At the outset, the Board notes that, although the AOJ considered the claim on both direct and secondary basis, in connection with the current claim, there is actually no lay or medical evidence indicating that HTN had its onset during, or is otherwise medically-related to,  the Veteran's service.  STRs are negative for any complaints, finding or diagnosis related to HTN.  Moreover, as indicated above, there is no documented evidence of HTN until 2008, approximately 37 years after service-a factor that would tend to weigh against a claim for direct service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Such is also clearly well beyond the one-year post-discharge period for establishing service connection for HTN on a presumptive basis.  See 38 C.F.R. §§ 3.307(a), 3.309(a).  There is otherwise no lay or medical  evidence even suggesting a medical relationship between the Veteran's service and the hypertension diagnosed years post service. 

Notably, in connection with the current claim, the ss, the Veteran contends that his DM II caused or aggravated his HTN.  However, the only medical opinion to address rhe medical relationship between current hypertension and service-that provided by the January 2013 VA examiner-notes  noted that the Veteran was diagnosed with HTN in 2008, and with DM II in 2010, two years later.  Further, the VA examiner explained that the "vast majority of [HTN was] essential in nature," and that, when it was associated with DM II, "it [was] always related to renal disease associated with [DM II]."  Here, the examiner noted that the Veteran's renal functions were normal at the time of his diagnosis and that they currently remained normal.

As this opinion was based on examination of the Veteran, full consideration of the record (to include lay assertions), and is supported by stated rationale, the Board accepts this opinion as probative of the medical etiology question.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Notably, neither the Veteran nor his representative has presented or identified any contrary medical opinion-i.e., one that, in fact, supports a finding of medical nexus between current HTN and service or service-connected DM II.  

In addition to the medical evidence of record discussed above, the Board has considered the lay assertions advanced by the Veteran and on his behalf. 

The Board notes the Veteran, as a layperson is certainly competent to report on matter within his or her personal knowledge, to include the occurrence of an event or injury, and as to the nature, onset, and continuity of symptoms experienced.  See 38 C.F.R. § 3.159 (a)(2).  See also Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board, however, retains the discretion to determine the credibility and probative value of all evidence of record, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Here, the Board finds that any competent lay assertions as to continuity of symptoms experienced since service are outweighed by the post-service record reflecting an absence of any such documented symptoms, as well as the probative etiology opinion provided by the January 2013 VA examiner.  As noted, that examiner considered the Veteran's assertions, but still rendered an opinion that weigh against the claim.

Moreover, to whatever extent statements by the Veteran and/or his representative have been offered for the purpose of attempting to establish that there exists a medical nexus between any current HTN and r service-connected DM II, such attempt must fail.  Matters of diagnosis and etiology of medical disabilities typically are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of the disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n. 4 (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  As the lay assertions in this regard have no probative value, the Veteran can neither support his claim, nor counter the probative medical opinion evidence of record, on the basis of such lay assertions, alone. 

For all the foregoing reasons, service connection for hypertension must be denied.  In reaching this  conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 55-57.  





      (CONTINUED ON NEXT PAGE)


ORDER


As new and material evidence to reopen the claim for service connection for right knee arthritis has not been received, the appeal as to this matter is denied.

As new and material evidence to reopen the claim for service connection for left knee arthritis has not been received,  the appeal as to this matter is denied.

As new and material evidence to reopen the claim for service connection for HTN has been received, to this limited extent, the appeal as to this matter is granted.

Service connection for HTN, claimed as secondary to service-connected DM II, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


